  Case: 4:18-cv-01947-HEA Doc. #: 1 Filed: 11/19/18 Page: 1 of 10 PageID #: 1



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF MISSOURI

LINDA MARSHALL-DOOLEY,                                 )
                                                       )
               Plaintiff,                              )          CASE NO. 18-cv-1947
                                                       )
               v.                                      )          JURY TRIAL DEMANDED
                                                       )
SCHENKER, INC.,                                        )
d/b/a D.B. SCHENKER                                    )
                                                       )
               Defendant.                              )

                                            COMPLAINT

        Plaintiff Linda Marshall-Dooley, for her Complaint against Defendant DB Schenker, Inc..,

d/b/a D.B. Schenker, states as follows:

                                              The Parties

   1. Plaintiff Linda Dooley is a citizen of the State of Missouri, residing in St. Louis, Missouri.

    2. Defendant DB Schenker, Inc. (“DB Schenker” or “Defendant”) has its principal place of

business in Virginia at 1305 Executive Boulevard St. 200, Chesapeake, VA 23320 and its Missouri

registered agent’s office at 120 South Central Ave., Clayton, MO 63105.

                                           Nature of the Action

   3.   This action relates to the dangerous working conditions for hundreds of DB Schenker

employees across St. Louis and, potentially, the United States.

   4.   Since Plaintiff was hired, she was subjected to numerous Occupational Safety and Health Act

violations, causing significant injuries to herself and many other former colleagues.

   5.   Plaintiff brings this action pursuant to the Missouri Human Rights Act (“MHRA”); and
  Case: 4:18-cv-01947-HEA Doc. #: 1 Filed: 11/19/18 Page: 2 of 10 PageID #: 2



Missouri common law, to remedy the illegal and discriminatory adverse employment actions taken by

Defendant against Plaintiff in which Defendant created, maintained, and subjected Plaintiff to an

unsafe, hostile, and discriminatory work environment, wherein which she was intimidated and

discriminated against by several of Defendant’s agents, including Plaintiff’s direct and indirect

supervisors. In addition, Plaintiff was discriminated against for her sex, and ultimately was terminated

from her employment because of her sex.

                                          Jurisdiction and Venue

   6.   This Court has original, federal question jurisdiction over Plaintiff’s Occupational Safety and

Health Act, 29 29 U.S.C. §§ 651–678 (1994) claims. The Court has supplemental jurisdiction over

Plaintiff’s common law and MHRA claims pursuant to 28 U.S.C. § 1367(a).

   7.   Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because the events giving rise to

Plaintiff’s claims occurred in this judicial district. In addition, Plaintiff and Defendant are located in

this judicial district.

   8.   Plaintiff brings her federal and state statutory claims on a timely basis pursuant to the

procedural requirements of the MHRA claims in that on August 22, 2018, the MHRA issued to

Plaintiff its Notice of Right to Sue (the “Notice”), permitting Plaintiff to file a civil action based on the

grievances Plaintiff raised in her charge, E-02/18-49150 28E-2018-00596C. A copy of this notice is

attached hereto as Exhibit A.

                          Plaintiff’s Initial Notice of Dangerous Work Conditions

   9.   Plaintiff was hired in the Summer of 2017.

   10. Upon her hire at DB Schenker, Plaintiff noticed how dangerous the racks and pallets were.

   11. Namely, thousands of pounds of product sat twenty to thirty feet above employees’ heads with
                                               2
  Case: 4:18-cv-01947-HEA Doc. #: 1 Filed: 11/19/18 Page: 3 of 10 PageID #: 3



limited, or any, protective guards.

   12. After experiencing an injury herself in which a case of hot sauce fell down on Plaintiff and the

glass from the bottles shattered over her, Plaintiff requested a promotion to clean the racks in order to

make them more safe.

   13. Along with only one other employee - who could not perform this job alone - she was the only

person experienced, certified, and qualified to perform the work involved in the promotion she

proposed.

   14. However, four male employees were promoted to this position instead of her, despite their lack

of qualification and training in the position.

   15. Two of the four male employees who were promoted received a substantial raise for working

this position.

   16. Nevertheless, Plaintiff still continually communicated how dangerous the racks were.

   17. In one instance of many, on October 9, 2017, Plaintiff explained to a Human Resources

Representative the dangers of the rack system.

   18. A roundtable discussion was instituted to see what could be done because, right around that

same time period, a case had fallen down and knocked out an employee’s teeth.

   19. Nothing significant, if anything at all, was done about the dangerous rack system.

   20. Regardless, Plaintiff continued to ask for a promotion in order to do what she could to increase

the limited safety of the racking system, even until January 2018.

   21. She was denied this promotion every time she asked.

                       Plaintiff Again Reports a Dangerous Work Condition

   22. On February 20, 2018, Plaintiff arrived to work at 5:55 a.m.
                                                   3
  Case: 4:18-cv-01947-HEA Doc. #: 1 Filed: 11/19/18 Page: 4 of 10 PageID #: 4



   23. Plaintiff informed her supervisor that she had a personal appointment and would be leaving

work at around noon that day.

   24. To this, Plaintiff’s supervisor asked if she would like to use her sick time so that she could still

be paid.

   25. Plaintiff agreed to this offer.

   26. That day, during the safety meeting that Plaintiff had every morning, Plaintiff was informed

that there were 26 “push throughs,” or a pallet of cases which weigh between 500 and 1,500 pounds.

To this, Plaintiff had an idea:

            a. In the aisles of the warehouse, “case pickers” go from rack to rack to pick products for
               customer orders.
            b. However, in the aisles in which these “case pickers” work, nothing stopped pallets from
               falling on employees from as high as 20 to 30 feet above the “case pickers.”
            c. In the double-aisles, though, there is safety guarding to avoid an accident with “push
               throughs.”
            d. Thus, Plaintiff suggested that the “case pickers” pick from double-aisles rather than the
               single-aisles, in order to avoid accident.

   27. Plaintiff’s supervisor essentially ignored this idea, merely suggesting that employees should just

be “more careful.”

   28. Another employee, however, made the comment that the racks - which held thousands of

pounds of product from 20 to 30 feet up - were installed in a rush and improperly. Since installation,

the safety issue had not been adequately corrected, if corrected at all.

   29. Plaintiff’s supervisor said that a safer installation would happen but would “take a while.”

   30. Plaintiff responded asking if it was really true that they worked for a million dollar company but

the company “would rather kill innocent employees than have case pickers in double-aisles instead of


                                                     4
  Case: 4:18-cv-01947-HEA Doc. #: 1 Filed: 11/19/18 Page: 5 of 10 PageID #: 5



single?”

   31. Plaintiff’s supervisor ignored the question, and asked of the other employees if there were any

more questions; everyone went to work after no one asked further questions.

   32. As later events illustrate, Defendant decided then to retaliate against Plaintiff for raising such

questions.

              Defendant Lies About Plaintiff Running Over a Shrink-wrap Machine

   33. Later that same day, February 20, 2018, at approximately 11:55 a.m., Plaintiff’s supervisor

informed Plaintiff that she was reported for driving over a shrink wrap machine.

   34. Plaintiff responded that it was not possible for her to drive over a shrink wrap machine; she

explained that her truck would tilt over first and the operator of this truck would definitely know if

there was a problem.

   35. Other employees were around Plaintiff as she completed her shift and verified that it was false

that she drove over a shrink-wrapping machine.

                     Plaintiff Is Unreasonably Asked to Take a Drug Test and
                               Is Terminated After Agreeing to Do So

   36. At approximately 12:10 p.m. that same day, Plaintiff was then asked to come to the front office

for a drug test, to which Plaintiff agreed.

   37. Plaintiff again informed her supervisor that she should have already left for her appointment

but, assuming the process would be quick, agreed to work the drug test into her schedule.

   38. However, Plaintiff’s supervisor asked Plaintiff to get in a cab and take the drug test off-site.

   39. Plaintiff said that she could take the drug test paperwork with her and take the test immediately

after her appointment.

                                                     5
  Case: 4:18-cv-01947-HEA Doc. #: 1 Filed: 11/19/18 Page: 6 of 10 PageID #: 6



   40. Plaintiff’s supervisor refused.

   41. Plaintiff said that she could take the drug test the following day.

   42. Plaintiff’s supervisor again refused and said that he would commence an “investigation.”.

   43. The following day, Plaintiff was terminated from her job allegedly for “failing to take a drug

test,” despite that Plaintiff agreed - multiple times - to do so.

                    COUNT I: SEX DISCRIMINATION IN VIOLATION OF TITLE VII
                            AND THE MISSOURI HUMAN RIGHTS ACT

   44. Plaintiff incorporates all preceding paragraphs as if set forth herein.

   45. At the time of Plaintiff’s discharge from employment, Plaintiff had more seniority and more

qualification than various male employees that Defendant promoted.

   46. The Plaintiff’s sex (female) was a substantial factor, if not the motivating factor, in Defendant’s

decision to deny promotion to Plaintiff and terminate Plaintiff, in violation of Title VII of the Civil

Rights Act of 1964, and the Missouri Human Rights Act, §213.055.1 RSMo.

   47. At all times pertinent to this matter, Defendant employed over 6 individuals for 20 calendar

weeks preceding this violation. Accordingly, Defendant constitutes an “employer” under the MHRA.

   48. As a result of Defendant’s unlawful discriminatory conduct towards the Plaintiff as aforesaid,

Plaintiff has and will continue to sustain damages in the form of lost wages and benefits of

employment.

   49. As a result of Defendant’s unlawful and discriminatory conduct and actions as aforesaid,

Plaintiff has suffered emotional distress and mental anguish.

   50. Defendant’s conduct as aforesaid was outrageous and the result of evil motive or reckless

indifference to the rights of Plaintiff, thus entitling her to an award of punitive damages against

                                                      6
  Case: 4:18-cv-01947-HEA Doc. #: 1 Filed: 11/19/18 Page: 7 of 10 PageID #: 7



Defendant to deter Defendant and others from engaging in future similar conduct.

       WHEREFORE, Plaintiff requests that this Court enter its judgment in favor of Plaintiff and

against the Defendant as follows:

             a. that Plaintiff have and recover compensatory damages for past and future pecuniary

                losses, emotional pain, suffering, inconvenience, mental anguish, loss of enjoyment of

                life, and other non-pecuniary losses;

             b. that Plaintiff have and recover her reasonable attorney fees pursuant to MHRA

                provisions; and

             c. that the Court award Plaintiff such other and further relief as the Court deems just and

                necessary in order to make Plaintiff whole.

                 COUNT II: RETALIATORY DISCHARGE IN VIOLATION OF TITLE VII
                            AND THE MISSOURI HUMAN RIGHTS ACT

   51. Plaintiff incorporates all preceding paragraphs as if set forth herein.

   52. At the time of Plaintiff’s discharge from employment, Plaintiff had a great working record.

   53. Plaintiff was discharged immediately after raising serious concerns about the safety conditions

at the workplace.

   54. Plaintiff was, in fact, discharged because of, inter alia, raising concerns about the safety of the

workplace.

   55. The Plaintiff’s reporting and questioning of the safety conditions at the workplace was a

substantial factor, if not the sole factor, in Defendant’s decision to terminate Plaintiff, in violation of

Title VII of the Civil Rights Act of 1964, and the Missouri Human Rights Act, §213.055.1 RSMo.

   56. At all times pertinent to this matter, Defendant employed over 6 individuals for 20 calendar

                                                     7
  Case: 4:18-cv-01947-HEA Doc. #: 1 Filed: 11/19/18 Page: 8 of 10 PageID #: 8



weeks preceding this violation. Accordingly, Defendant constitutes an “employer” under the MHRA.

   57. As a result of Defendant’s unlawful and illegal retaliation against the Plaintiff as aforesaid,

Plaintiff has and will continue to sustain damages in the form of lost wages and benefits of

employment.

   58. As a result of Defendant’s unlawful and illegal retaliation against the Plaintiff as aforesaid,

Plaintiff has suffered emotional distress and mental anguish.

   59. Defendant’s conduct as aforesaid was outrageous and the result of evil motive or reckless

indifference to the rights of Plaintiff, thus entitling her to an award of punitive damages against

Defendant to deter Defendant and others from engaging in future similar conduct.

       WHEREFORE, Plaintiff requests that this Court enter its judgment in favor of Plaintiff and

against the Defendant as follows:

           d. that Plaintiff have and recover compensatory damages for past and future pecuniary

               losses, emotional pain, suffering, inconvenience, mental anguish, loss of enjoyment of

               life, and other non-pecuniary losses;

           e. that Plaintiff have and recover her reasonable attorney fees pursuant to MHRA

               provisions; and

           f. that the Court award Plaintiff such other and further relief as the Court deems just and

               necessary in order to make Plaintiff whole.

      COUNT III: WILLFUL VIOLATION OF THE OCCUPATIONAL SAFETY AND HEALTH ACT,
                               29 U.S.C. §§ 651–678 (1994)

   60. Plaintiff incorporates all preceding paragraphs as if set forth herein.

   61. Defendant provided an unsafe work environment by, inter alia, failing to immediately provide

                                                     8
  Case: 4:18-cv-01947-HEA Doc. #: 1 Filed: 11/19/18 Page: 9 of 10 PageID #: 9



protection to employees from falling product and otherwise simply addressing the issue by warning

employees to be “more careful” and/or instructing them how to avoid falling product and other

hazards, all in violation of the occupational safety and health standards of the Occupational Safety and

Health Act of 1970 (“OSHA”), 29 U.S.C. §§ 651–678 (1994)

   62. As a direct and proximate result of Defendant and its agents, Plaintiff has sustained damages in

the form of physical and emotional damages.

   63. Defendant’s conduct was outrageous due to its agents’ reckless disregard for Plaintiff’s rights,

entitling her to punitive damages.

       WHEREFORE, Plaintiff requests that this Court enter its judgment in favor of Plaintiff and

against the Defendant as follows:

            a. that Plaintiff have and recover compensatory damages for past and future pecuniary

                losses, emotional pain, suffering, inconvenience, mental anguish, loss of enjoyment of

                life, and other non-pecuniary losses;

            b. that Plaintiff have and recover her reasonable attorney fees pursuant to OSHA

                provisions; and

            c. that the Court award Plaintiff such other and further relief as the Court deems just and

                necessary in order to make Plaintiff whole.

                                  COUNT IV: GENERAL NEGLIGENCE

   64. Plaintiff incorporates all preceding paragraphs as if set forth herein.

   65. Pursuant to the facts set forth herein, Defendant had a duty to exercise reasonable diligence in

creating a safe and secure workplace, free from hazards such as those described herein.

   66. Defendant negligently breached that duty in many, if not all, of the manners set forth above.
                                                  9
 Case: 4:18-cv-01947-HEA Doc. #: 1 Filed: 11/19/18 Page: 10 of 10 PageID #: 10



   67. As a direct and proximate result of said negligence, Plaintiff has suffered physical, emotional,

and monetary damages.

       WHEREFORE, Plaintiff requests that this Court enter its judgment in favor of Plaintiff and

against the Defendant as follows:

           a. that Plaintiff have and recover compensatory damages for past and future pecuniary

               losses, emotional pain, suffering, inconvenience, mental anguish, loss of enjoyment of

               life, and other non-pecuniary losses;

           b. that the Court award Plaintiff such other and further relief as the Court deems just and

               necessary in order to make Plaintiff whole.




                                                       Respectfully submitted,

                                                       DANIEL F. HARVATH, ESQ.

                                                       By: /s/ Daniel F. Harvath
                                                       Daniel F. Harvath, #57599MO
                                                       HARVATH LAW GROUP, LLC
                                                       75 W. Lockwood, Webster Groves, MO 63119
                                                       (314) 550-3717
                                                       dharvath@harvathlawgroup.com
                                                       Attorney for Plaintiff




                                                  10
